DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 81-93 and 100 are rejected under 35 U.S.C. 102(a) as being anticipated by Pedersen et al. (5,624,062). Pedersen et al. disclose, in figs. 1 and 2, re-claims 81 and 100, a container which is capable for food or drink, comprising a tube closure defining a lumen and comprising a valve having:
a first section 23; a second section 23;
a crease initiation region 24 between the first and second sections, the crease initiation region formed by a narrowing of the valve and configured to initiate a crease upon relative rotation of the first and section sections; and,
a protrusion projecting 33 into the lumen from the crease initiation region; in which the valve is movable between:


wherein at least one of the first section and the second section deform and
triangulate toward the crease to narrow the lumen to be sealed by the protrusion in the
closed condition.
Re-claims 82-87, the protrusion extends at least partially around the interior perimeter of the
valve;
the protrusion extends in an endless loop around the interior perimeter of the valve; the protrusion increases in size towards the widest part of the lumen; the protrusion comprises a generally crescent shaped section in plan; wherein the crease initiation region comprises two opposed sidewalls joined at spaced apart points, in which the protrusion comprises a protrusion portion on each sidewall, in which each protrusion portion increases in size towards the widest part of the lumen, and away from the spaced apart points;
wherein each protrusion section is generally crescent shaped in plan so as to create a lens shaped cross section upon crease initiation as the protrusion portions come together.
Re-claims 88-93, the protrusion defines a flow seal comprising a lip extending into the lumen; the flow seal bears against an interior surface of the valve in the closed condition with a sealing force, which sealing force is proportional to a force applied to the seal from the second section in the closed condition;
wherein the interior surface is the opposing interior sidewall of the valve; the interior surface is an opposing seal;


the free end is configured to lie flat against the sidewall of the valve in the open condition, and movement of the first section relative to the second section moves the free end towards the opposite sidewall of the valve.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 81-100 are rejected under 35 U.S.C. 103 as being unpatentable over Akers (2,893,611) in view of Pedersen et al. (5,624,062).
 Akers discloses, in figs. 4, 5, re-claims 81,100, a food or drink container tube closure defining a lumen and comprising a valve having:
a first section 20'; a second section 42;

a protrusion projecting into the lumen from the crease initiation region; in which the valve is movable between:
an open condition (fig. 4) in which there is a continuous flow path through lumen; and, a closed condition (fig. 5) in which the first section is rotated relative to the second section about a crease formed in the crease initiation region feature to thereby close the lumen in the crease initiation region by abutment of the protrusion with an opposing surface of the valve.
Akers lacks to disclose at least one of the first section and the second section deform and
triangulate toward the crease to narrow the lumen to be sealed by the protrusion in the
closed condition.
	Pedersen et al. teach, in figs. 1 and 2, a container which is capable for food or drink, comprising a tube closure defining a lumen and comprising a valve having:
a first section 23; a second section 23;
a crease initiation region 24 between the first and second sections, the crease initiation region formed by a narrowing of the valve and configured to initiate a crease upon relative rotation of the first and section sections; and,
a protrusion projecting 33 into the lumen from the crease initiation region; in which the valve is movable between:
an open condition in which there is a continuous flow path through lumen; and, a closed condition in which the first section is rotated relative to the second section about a crease formed in the crease initiation region feature to thereby close the lumen in the crease initiation region by abutment of the protrusion with an opposing surface of the valve (Fig. 2);

triangulate toward the crease to narrow the lumen to be sealed by the protrusion in the
closed condition.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Pedersen et al., to modify the invention of Akers with the crease initiation region having at least one of the first section and the second section deform and
triangulate toward the crease to narrow the lumen in order to be sealed by the protrusion in the
closed condition.
Re-claims 82-87, the protrusion extends at least partially around the interior perimeter of the
valve;
the protrusion extends in an endless loop around the interior perimeter of the valve; the protrusion increases in size towards the widest part of the lumen; the protrusion comprises a generally crescent shaped section in plan; wherein the crease initiation region comprises two opposed sidewalls joined at spaced apart points, in which the protrusion comprises a protrusion portion on each sidewall, in which each protrusion portion increases in size towards the widest part of the lumen, and away from the spaced apart points;
wherein each protrusion section is generally crescent shaped in plan so as to create a lens shaped cross section upon crease initiation as the protrusion portions come together.
Re-claims 88-93, the protrusion defines a flow seal comprising a lip extending into the lumen; the flow seal bears against an interior surface of the valve in the closed condition with a sealing force, which sealing force is proportional to a force applied to the seal from the second section in the closed condition;
wherein the interior surface is the opposing interior sidewall of the valve; the interior surface is an opposing seal;

the free end is configured to lie flat against the sidewall of the valve in the open condition, and movement of the first section relative to the second section moves the free end towards the opposite sidewall of the valve.
Re-claims 94-99, Akers further disclose the container tube closure comprising a locking arrangement 50 for releasably retaining the valve in the closed condition;
the locking arrangement comprises a first part on a first section side of the crease initiation region, and a second part on a second side of the crease initiation region, in which the first and second parts engage to retain the tube closure in the closed condition;
wherein the first part is configured to be retained in abutment with the second part in the closed condition, and in which the second part is actuable to release the first part; the second part is resiliently biased into engagement with the first part;
the locking arrangement can be secured and / or released by movement of a member mounted on the tube closure;
wherein one of the first and second parts of the locking arrangement is a hook 34, and the other of the first and second parts of the locking arrangement is a slot 30 (see fig. 3).
Response to Arguments
Applicant’s arguments with respect to claims 81-100 have been considered but are moot in view of the new ground of rejections as alleged above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LIEN M NGO/               Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                         May 12, 2021